 


109 HR 3457 IH: To amend title 38, United States Code, to provide for World War II veterans to be in the same priority category for health care services from the Department of Veterans Affairs as World War I veterans.
U.S. House of Representatives
2005-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3457 
IN THE HOUSE OF REPRESENTATIVES 
 
July 27, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to provide for World War II veterans to be in the same priority category for health care services from the Department of Veterans Affairs as World War I veterans. 
 
 
1.Priority category for Department of Veterans Affairs health care services for World War II veteransSection 1710(a)(2)(E) of title 38, United States Code, is amended by inserting or World War II after World War I.  
 
